Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are allowable. 

Response to Arguments
Applicant argues the 103 rejections, on pages 6-7, in view of Yuen (US 4908023) in view of Brown et al. (EP 3478343), stating that the prior art allegedly doesn't teach the amendment of “the rotational displacement of the sleeve does not cause axial displacement of the hub relative to the sleeve”. The examiner has fully considered applicant's argument, and agrees that the mechanism of Yuen in view of Brown doesn’t teach the amendment, nor can be amended to incorporate the amendment without making the existing combined mechanism non-functional. See allowable subject matter below.

Allowable Subject Matter
Claims 1-19 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Yuen (US 4908023) in view of Brown et al. (EP 3478343), while disclosing a needle protection device, a needle and needle carrier, shuttle, hub, sleeve, first and second driving mechanisms, and cam follower, does not disclose or render obvious, alone or in combination with the other prior art of record, the rotational displacement of the sleeve does not cause axial displacement of the hub relative to the sleeve as claimed in the amended Claim 1. Therefore the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 2-19 depend upon Claim 1, therefore are also considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/N.H./Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783